Case 4:19-cv-00507-ALM Document 82 Filed 04/27/20 Page 1 of 1 PageID #: 1216




                                       Eastern                Texas


                 Earl, et al.

                                                                        4:19-cv-00507-ALM
          The Boeing Company, et al.




Damonie Earl, Linda Rugg, Alesa Beck, Timothy Blakey, Jr., Stephanie Blakey, Marisa Thompson,
Muhammad Muddasir Khan, Elizabeth Cooper, John Rogers, Valerie Mortz-Rogers


April 27, 2020                                                             /s/ Edward Maxwell Grauman


                                                                Edward Maxwell Grauman (TX Bar No. 24081931)


                                                                          Bathaee Dunne LLP
                                                                          7000 North MoPac Expressway, Suite 200
                                                                          Austin, TX 78731



                                                                           egrauman@bathaeedunne.com


                                                                                 (512) 575-8848
